Citation Nr: 1015270	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-00 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury (right knee disability).

2.  Entitlement to service connection for residuals of a 
right shoulder injury (right shoulder disability).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from January 1957 to 
September 1960.  He subsequently served in the Kansas Air 
National Guard with a period of active duty for training 
(ACDUTRA) from August 11, 1995 to October 28, 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) document 
injury to the right knee and right shoulder during a period 
of ACDUTRA in October 1995, as a result of being struck by a 
manlift which reportedly weighed over 500 pounds.  A 1-2 cm. 
laceration of the right shoulder required two stitches.  The 
right knee developed a large hematoma located superior and 
medial to the right knee cap.  X-ray examination of the right 
leg in November 1995 was interpreted as showing a normal 
right tibia and fibula.  The right knee hematoma was still 
present in December 1995.

The Veteran was afforded VA Compensation and Pension (C&P) 
examination in October 2009 to determine the nature and 
probable etiology of his claimed right shoulder and right 
knee disabilities.  This examiner referenced the Veteran as 
having undergone VA C&P examination in April 2008, which 
reportedly included clinical findings pertaining to the 
disabilities at issue.  However, the record does not contain 
any report for a VA examination conducted in April 2008.

The Board must defer adjudication of these claims as the 
clearly relevant April 2008 VA examination report must be 
associated with the claims folder.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that VA has constructive notice 
of VA-generated documents that could reasonably be expected 
to be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body).

The Board next finds that the October 2009 VA C&P examination 
report is not adequate for rating purposes as it does not 
appear to be based on an accurate factual predicate.  
38 C.F.R. § 4.2.  See generally Harris v. West, 203 F.3d 
1347, 1350-51 (Fed. Cir. 2000).  The October 2009 VA examiner 
opined that the Veteran's current right shoulder and right 
knee disabilities were not related to the 1995 injuries on 
the basis that no chronic disabilities could be established 
as the Veteran had been discharged for over 40 years without 
a history of significant injury and ongoing treatment.

However, the Veteran filed his service connection claim in 
March 2005 which is less than 10 years following the 
documented injuries to the right shoulder and right knee.  
The examiner also described the Veteran having no 
"significant" injury in service.  However, the examination 
report only reflects a vague reference to right knee and 
shoulder injuries and does not acknowledge the nature of 
injury and actual symptoms documented in the STRs.  
Furthermore, the lack of medical treatment alone does not 
necessarily establish the lack of a chronic disability.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Accordingly, the Board finds that the Veteran should be 
afforded additional VA C&P examination, based upon a thorough 
review of the claims folder, to determine the nature and 
probable etiology of his claimed right shoulder and right 
knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's 
clinical records of treatment within the 
South Texas VA Health Care System since 
March 2005, to include a copy of the VA 
C&P examination report reportedly 
conducted on April 1, 2008.

2.  Upon completion of the above, the RO 
should arrange for the Veteran to undergo 
appropriate VA examination in order to 
determine the nature and likely etiology 
of his current right shoulder and right 
knee disorders.  If possible (but not 
required), the Veteran should be scheduled 
with a different examiner from the 
physician who conducted the October 2009 
VA C&P examination.  The entire claims 
file must be made available to the health 
care provider designated to examine the 
Veteran.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

Based on the examination and review of the 
record, the examiner should identify all 
current right shoulder and right knee 
disorders present and offer an opinion as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any currently diagnosed 
right shoulder and/or right knee 
disabilities are the result of an injury 
that incurred in October 1995?

If any opinion cannot be provided without 
resort to speculation, the medical 
examiner must provide the reasoning for 
that determination and clearly identify 
the precise facts which could not be 
determined.  In particular, the examiner 
should clarify:

	a) whether there is any further need 
for information or testing necessary to 
make a conclusive determination; and/or

	b) whether the opinion could not be 
rendered due to limitations of knowledge 
in the medical community at large and not 
those of the particular examiner (e.g., 
whether there is need to resort to medical 
literature or obtain a specialist opinion, 
that there is insufficient medical 
knowledge that a specific in-service 
injury or disease could possibly cause the 
claimed condition, and/or that the actual 
cause cannot be selected from multiple 
potential causes).  

3.  Thereafter, readjudicate the Veteran's 
claims on appeal.  If any claim remains 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case and the applicable 
period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


